Name: Commission Regulation (EEC) No 2539/90 of 31 August 1990 reintroducing the levying of the customs duties applicable to jewellery of CN codes 7113 11 00 and 7113 19 00 originating in Thailand, to which the preferential tariff arrangements of Council Regulation (EEC) No 3896/89 apply
 Type: Regulation
 Subject Matter: Asia and Oceania;  tariff policy;  miscellaneous industries
 Date Published: nan

 No L 237/90 Official Journal of the European Communities 1 . 9 . 90 COMMISSION REGULATION (EEC) No 2539/90 of 31 August 1990 reintroducing the levying of the customs duties applicable to jewellery of CN codes 7113 11 00 and 7113 19 00 originating in Thailand, to which the preferential tariff arrangements of Council Regulation (EEC) No 3896/89 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3896/89 of 18 December 1989 applying generalized tariff prefe ­ rences for 1990 in respect of certain industrial products originating in developing countries ('), and in particular Article 9 thereof, Whereas, in pursuance of Article 1 of that Regulation, customs duties on certain products originating in each of the countries or territories listed in Annex III are totally suspended, and the products as such are, as a general rule, subject to statistical surveillance every three months on the reference base referred to in Article 8 ; Whereas, as provided for in Article 8 , where the increase of preferential imports of these products, originating in one or more beneficiary countries, threatens to cause economic difficulties in a region of the Community, the levying of customs duties may be reintroduced, once the Commission has had an appropriate exchange of informa ­ tion with the Member States ; whereas for this purpose the reference base to be considered is equal, as a general rule, to 6 % of the total importations into the Community, originating from third countries in 1987 ; Whereas, in the case of jewellery of CN codes 7113 11 00 and 7113 19 00 originating in Thailand the reference base is fixed at ECU 9 044 000 ; whereas that reference base was reached on 28 February 1990 by charges of imports into the Community of the products in question origina ­ ting in Thailand ; whereas the exchange of information organised by the Commission has demonstrated that continuance of the preference threatens to cause economic difficulties in a region of the Community ; whereas, therefore, customs duties for the products in question must be reintroduced with regard to Thailand, HAS ADOPTED THIS REGULATION : . Article 1 As from 4 September 1990 , the levying of customs duties, suspended in pursuance of Council Regulation (EEC) No 3896/89, shall be reintroduced on imports into the Community of the following products, originating in Thailand : CN code Description 7113 Articles of jewellery and parts thereof, of precious metal or of metal clad with I precious metal :  Of precious metal whether or not plated or clad with precious metal : 7113 11 00   Of silver, whether or not plated or clad with other precious metal 7113 19 00   Of other precious metal, whether or not plated or clad with precious metal Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 August 1990 . For the Commission Karel VAN MIERT Member of the Commission V ) OJ No L 383 , 30 . 12. 1989, p. 1 .